      Case: 3:20-cv-00249-wmc Document #: 121-2 Filed: 03/31/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

                                              )
DEMOCRATIC NATIONAL                           )
COMMITTEE, et al.,                            )
                                              )
                Plaintiffs,                   )
                                              )
                                              )
                                              )
                                              )
v.                                            )               Civil Action No: 20-cv-00249-wmc
                                              )
MARGE BOSTELMANN, etal.,                      )
                                              )
                Defendants.                   )


               DISCLOSURE STATEMENT OF PROPOSED AMICI
     DISABILITY RIGHTS WISCONSIN, ACLU OF WISCONSIN AND WISCONSIN
                         CONSERVATION VOICES

        The undersigned, counsel of record for proposed amici Disability Rights Wisconsin and

ACLU of Wisconsin, furnishes the following list in compliance with Fed. R. Civ. P. 7.1:

     (1) The full name of every party or amicus represented in the above case: Disability Rights

        Wisconsin; American Civil Liberties Union of Wisconsin; Wisconsin Conservation

        Voices Inc.

     (2) The parties represented are non-profit corporations and have no parent corporations or

        stockholders.




                                                  1
     Case: 3:20-cv-00249-wmc Document #: 121-2 Filed: 03/31/20 Page 2 of 2



Dated: March 31, 2020                       Respectfully submitted,


                                            /s/ Karyn L. Rotker
Adriel I. Cepeda Derieux*                   Karyn L. Rotker (WI Bar No.: 1007719)
T. Alora Thomas-Lundborg*                   Laurence J. Dupuis (WI Bar No.: 1029261)
Dale E. Ho*                                 American Civil Liberties Union
American Civil Liberties Union Foundation   of Wisconsin Foundation
125 Broad Street, 18th Floor                207 E. Buffalo Street, Suite 325
New York, NY 10004                          Milwaukee, WI 53202
Tel.: (212) 549-2500                        Tel.: (414) 272-4032
acepedaderieux@aclu.org                     krotker@aclu-wi.org
athomas@aclu.org                            ldupuis@aclu-wi.org
dho@aclu.org

                                            Kristin Kerschensteiner (WI Bar No.:1035208)
*Motion for Admission Pro Hac Vice          Disability Rights Wisconsin
Forthcoming                                 131 W. Wilson St., Suite 700
                                            Madison WI 53703
                                            (608)267-0214
                                            Kitk@drwi.org


                                            Attorneys for Amici Curiae




                                             2
